
	

114 HR 1144 IH: To amend title 18, United States Code, to prevent discriminatory misconduct against taxpayers by Federal officers and employees, and for other purposes.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1144
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Turner introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, to prevent discriminatory misconduct against taxpayers by
			 Federal officers and employees, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Taxpayer Nondiscrimination & Protection Act of 2015. 2.Misconduct against taxpayers by Internal Revenue Service employees (a)Criminal liabilityChapter 13 of title 18, United States Code, is amended by adding at the end the following:
				
 250.Misconduct against taxpayers by Internal Revenue Service employeesWhoever being an employee of the Internal Revenue Service, engages, during the performance of that employee’s official duties, in an act or omission described in section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 shall be fined under this title or imprisoned not more than 5 years, or both..
 (b)Clarification of acts and omission constituting misconductFor purposes of section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 and section 250 of title 18, United States Code (as added by this section) the protections and guarantees afforded under the First Amendment of the Constitution of the United States to political speech and political expression shall not fail to be treated as rights under the Constitution of the United States referred to in section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998.
 (c)Clerical amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by adding after the item relating to section 249 the following:
				
					
						250. Discriminatory misconduct against taxpayers by Federal officers and employees..
			
